Citation Nr: 1102024	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  04-29 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C, to include as 
due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  He 
also served in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied the claim sought.

In September 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A copy of the 
transcript has been associated with the claims file.

In January 2007, the Board remanded the Veteran's claim for 
further development, to include to obtain service treatment 
records from the Veteran's service in the Reserves, as well as to 
provide a VA examination.  After accomplishing the requested 
action, the RO continued the denial of the claim (as reflected in 
the May 2010 supplemental statement of the case), and returned 
the matter to the Board for further appellate consideration.

In August 2010, the Board requested a specialist medical opinion 
through a Veterans Heath Administration (VHA) directive, which 
has been associated with the claims file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Hepatitis C is unrelated to a disease, injury, or event in 
service, and the only competent, probative opinion to address the 
question of whether there exists a nexus between the Veteran's 
hepatitis C and service weighs against the claim.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active duty 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R.                 § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the 
VCAA notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, in a March 2002 pre-rating letter, the RO 
provided notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for hepatitis C, as well as what information and 
evidence must be submitted by the appellant, and what information 
and evidence would be obtained by VA.  This letter specifically 
informed the Veteran to submit any evidence in his possession 
pertinent to each claim on appeal (consistent with Pelegrini and 
the version of 38 C.F.R. § 3.159 then in effect).  In a March 
2006 post-rating letter, the RO provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  After issuance of the March 
2006 letter, and opportunity for the Veteran to respond, the May 
2010 SSOC reflects readjudication of the claim.  Hence, the 
Veteran is not shown to be prejudiced by the timing of the 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service treatment records, 
service personnel records, VA treatment records, and private 
treatment records.  Also of record and considered in connection 
with the appeal is the transcript of the Veteran's September 2006 
hearing, the March 2010 VA opinion, and the October 2010 
specialist medical opinion, along with various statements 
submitted by the Veteran and his representative, on his behalf.  
The Board notes that the Veteran's service treatment records from 
his time in the Army Reserves have not been associated with the 
claims file, and the Board instructed the RO to obtain them on 
January 2007 remand.  The RO made several attempts to obtain 
these files, and a negative response was received by the Records 
Management Center in April 2010.  A formal finding of 
unavailability was associated with the record in May 2010.  Thus, 
the Board finds that there was substantial compliance with the 
Board's January 2007 remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board also 
finds that no additional RO action to further develop the record 
is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  The Veteran has been notified and made aware of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be provided, 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
claim.  Consequently, any error in the sequence of events or 
content of the notice is not shown to prejudice the Veteran or to 
have any effect on the appeal.  Any such error is deemed harmless 
and does not preclude appellate consideration of the matter on 
appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Service connection will be granted for a disability resulting 
from an injury or disease incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110;         38 C.F.R. § 3.303.  If 
there is no showing of a resulting chronic disorder during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.          38 C.F.R. § 3.303(d).

Absent affirmative evidence to the contrary, there is a 
presumption of exposure to herbicides (to include Agent Orange) 
for all veterans who served in Vietnam during the Vietnam Era 
(the period beginning on January 9, 1962, and ending on May 7, 
1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of 
such disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 
diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) or, alternatively, a veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically been determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996). 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a three-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



Analysis

The Veteran has claimed entitlement to service connection for 
hepatitis C.  The Veteran maintains that he contracted hepatitis 
C during service by possibly sharing razors with other soldiers, 
or alternatively, by exposure to Agent Orange in Vietnam.  The 
Veteran also reported that he sustained a laceration over his eye 
during service.  The Veteran reports no other risk factors.

The Veteran served in the Republic of Vietnam in 1969.  He also 
subsequently served in the United States Army Reserves from 1971 
to 1993 without any symptoms of disease or diagnostic testing.

A VA blood test in April 1985 revealed a high serum glutamic 
oxalo-acetic transaminase (SGOT) measurement, but private blood 
tests obtained in 1997 were within the normal range.  Markers for 
hepatitis C infection with a 1b genotype were noted in serum 
testing beginning in November 1999.  In March 2000, the Veteran's 
private physician noted that a liver biopsy showed mild activity 
with piecemeal necrosis and stage I portal fibrosis.  The 
physician stated that the Veteran likely had hepatitis C since 
the 1970's, but he did not explain the rationale for this 
determination.

In March 2010, a VA physician reviewed the claims file and 
concluded that the Veteran's hepatitis C was not causally related 
to military service because the Veteran did not report nor did 
the service treatment records show any symptoms or jaundice in 
service.  The physician did not address the likelihood of 
infection by the means reported by the Veteran or the possibility 
of asymptomatic infection over the years between discharge from 
active duty in 1971 and first diagnosis in 1999.

Based on this missing information, the Board requested a 
specialist's opinion to resolve the remaining question regarding 
the etiology of the Veteran's hepatitis C.  After a review of the 
claims file, the physician noted that it was theoretically 
possible that someone could be infected by hepatitis C virus from 
sharing a razor blade, but the possibility was very minimal, most 
likely less than 50 percent.  The physician noted that the 
Veteran had a partial gasterectomy for peptic ulcer disease in 
1972, where he may have had a blood transfusion.  In 1972, blood 
for transfusions was not tested for hepatitis C, and this would 
present a much higher possibility of infection.

After full consideration of the evidence of record, including the 
Veteran's statements, the Board finds that the preponderance of 
the evidence is against a finding that the Veteran's hepatitis C 
was incurred in, or otherwise related to, service.

Here, the post-service evidence does not reflect any indication 
of hepatitis C for almost 30 years after active military service.  
Although the Veteran had a high serum SGOT measurement in April 
1985, private blood tests obtained in 1997 were within the normal 
range.  Hepatitis C was not diagnosed until November 1999.  Thus, 
the evidence does not establish hepatitis C in service or for 
many years thereafter.  The Board points out that the passage of 
many years between discharge from active service and the 
objective documentation of a claimed disability is a factor that 
tends to weigh against a claim for service connection for the 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).

The Board acknowledges that with hepatitis C, a period may lapse 
between infection and symptomatology, however, the risk factor 
identified by the Veteran-namely sharing razors with other 
veterans-was found by the expert physician to be a "very 
minimal" risk, most likely less than 50 percent.  While the 
Veteran also identified sustaining an in-service laceration on 
his forehead, he did not specify any risk factor for contracting 
hepatitis C associated with that event.

Regarding the Veteran's assertion that his hepatitis C was caused 
by herbicide exposure, the Board finds that this argument has no 
merit.  As noted above, the Veteran is presumed to have been 
exposed to Agent Orange from his service in Vietnam.  However, VA 
has determined that there is no positive association between 
exposure to herbicides and any other condition for which it has 
not specifically been determined that a presumption of service 
connection is warranted (as set forth in 38 C.F.R. § 3.309(e)).  
See 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-
57589 (1996).  Hepatitis C is not included in the list of 
presumed disorders, and the Veteran has not raised any evidence 
of any relationship between hepatitis C infection and Agent 
Orange.

Further, the only competent opinion on the question of nexus 
between hepatitis C and service-that provided in October 2010, 
as noted above-is adverse to the claim.  The Board accepts the 
nexus opinion in connection with the claim as credible, based as 
it was upon full consideration of the Veteran's documented 
history and assertions.

Significantly, neither the Veteran nor his representative has 
presented or identified contrary competent opinion that, in fact, 
supports the claim.  Although the Veteran has submitted a private 
medical report where the physician stated that the Veteran "has 
likely had [the] disease since the 1970's," the physician 
provided no reasoning for his statement, and it is unclear if the 
physician was simply transcribing the Veteran's own opinion.  The 
Board further notes that the Veteran had his post-service partial 
gasterectomy for peptic ulcer disease in 1972, where he possibly 
underwent a transfusion with infected blood.  Thus, there is also 
a likelihood the private physician may have been referring to 
this post-service surgery in his statement.  Therefore, the Board 
does not find this statement to be probative because it unclear 
and unsupported by rationale.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (holding that factors for assessing the probative 
value of a medical opinion included the physician's access to the 
claims file and the thoroughness and detail of the opinion); see 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding 
that the probative value of medical opinion evidence is based on 
the personal examination of the patient, the knowledge and skill 
in analyzing the data, and the medical conclusion reached).  See 
also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (bare 
transcription of a lay history is not transformed into competent 
medical evidence merely because the transcriber happens to be a 
medical professional).

Finally, the Board notes that, as for any direct assertions by 
the Veteran and/or his representative that there exists a medical 
relationship between the disability under consideration and 
service, such assertions provide no basis for allowance of the 
claim.  In ascertaining the competency of lay evidence, the 
Courts have generally held that a layperson is not capable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183 (1997).  In certain instances, however, lay 
evidence has been found to be competent with regard to a disease 
with "unique and readily identifiable features" that is 
"capable of lay observation."  See, e.g., Barr v. Nicholson, 21 
Vet. App. 303 (2007) (concerning varicose veins); see also 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a 
dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) 
(flatfeet).  Laypersons have also been found to not be competent 
to provide evidence in more complex medical situations.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Thus, in this case, while the Veteran is competent to report 
symptoms and possible risk factors pertaining to hepatitis C, he 
is not competent to provide a nexus opinion relating his 
hepatitis C to his service or asserted risk factors.  Therefore, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for 
service connection for hepatitis C must be denied.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hepatitis C, to include as 
due to exposure to herbicide agents, is denied.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


